DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
This Final Office Action is a duplicate of the Final Office Action mailed on 12/02/2022 in view of the supplemental amendment filed on 12/01/2022. The supplemental amendment filed on 12/01/2022 mirrors the amendments and arguments filed on 11/18/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2022 and 11/18/2022 were considered by the examiner.
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 08/18/2022. Claims 1-5, 7-9 and 15-20 were amended; no claim was cancelled or added in a reply filed 11/18/2022. Therefore claims 1-20 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant's arguments filed 11/18/2022 in regards to 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the amendments to claims 1, 5 and 15 overcome the 101 rejection but does not state a reasoning why they overcome the rejection. Examiner respectfully disagrees. Applicant’s argument is a conclusory one and the claims are still directed towards an abstract idea without integrating it into a practical application or providing significantly more limitations. 
Applicant’s arguments, see remarks p. 10, filed 11/18/2022, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection of claim 9 has been withdrawn. 
Applicant’s arguments with respect to 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, in regards to amendment of “calculating an optimized route for one or more delivery providers to retrieve each of the plurality of tasks based on a collective comparison of the task data of each of the plurality of tasks”. Bernstein discloses this limitation in Col. 2:43 to Col. 3:3 and Col. 13:58 to Col. 14:43. Bernstein discloses calculating a route for a delivery driver to pickup the food orders from the plurality of restaurants by determining the preparation times for each task and their respective pickup times.  
Claim Objections
Claim 4 is objected to because of the following informalities: “the current one or more delivery providers” should read “the one or more delivery providers”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “…to determine one of viability or nonviability by the target delivery date”. There is a lack of antecedent basis for the bolded limitation. For examination purposes the limitation will be interpreted to mean “the target delivery time”. 
Claim 16 recites ‘the perishability factor”. There is a lack of antecedent basis for the bolded limitation. For examination purposes the limitation will be interpreted to mean “a perishability factor”. 
Claims 17-20 are also rejected under 112b for failing to cure the deficiency of claim 15. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving a delivery order comprising: a plurality of tasks, each task associated with a particular business of a plurality of businesses, a delivery order destination, and a target delivery time, for each of the plurality of tasks, retrieving task data comprising: location data for the particular business associated with the task, a preparation status comprising an indication of at least one of the following: the task comprising an item ready for pickup, the task comprising an item currently being prepared, or the task comprising an item requiring preparation, an amount of preparation time associated with the task, the amount of preparation time being based on the preparation status, and a time sensitivity indicator indicating the time sensitivity of the task; calculating an optimized route for one or more delivery providers to retrieve each of the plurality of tasks based on a collective comparison of the task data of each of the plurality of tasks; organizing a plurality of pickup times for the plurality of tasks, each of the plurality of pickup times being organized based on the following: the optimized route; the retrieved task data, the delivery order destination, and the target delivery time; transmitting, to each particular business associated with at least one of the plurality of tasks, a time to begin preparation for each task associated with the particular business; and transmitting to one or more delivery providers, one or more pickup notifications comprising: one or more of the plurality of pickup times, and at least a portion of the retrieved task data and monitoring the preparation status of each of the plurality of tasks to detect one or more delays.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, no additional element is recited to integrate the abstract idea into a practical application. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements is recited to integrate the abstract idea into a practical application or provide significantly more limitations (MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here)).
Dependent claims 2-4 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving a delivery order comprising: a plurality of tasks, each task associated with a particular business of from a plurality of businesses, a delivery order destination, and a target delivery time; for each of the plurality of tasks, retrieving task data comprising: location data of the particular business associated with the task, a preparation status comprising an indicator of whether the task comprising an item is ready for pickup, and a time sensitivity indicator determining an item viability estimate; calculating an optimized timeframe for pickup and delivery of each item, of the plurality of items; determining a plurality of pickup times for the plurality of items, each of the plurality of pickup times being determined based on the following: the retrieved item data, the delivery order destination, and the target delivery time; transmitting, to each business associated with at least one of the plurality of tasks, a step for the item associated with the business; transmitting to one or more delivery providers, one or more pickup notifications comprising: one or more of the plurality of pickup times, and at least a portion of the retrieved task data; monitoring the preparation status of each of the plurality of tasks to detect one or more delays; and responsive to detecting the one or more delays, transmitting a notification to one or more delivery providers to adjust one or more of the plurality of pickup times.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, no additional element is recited to integrate the abstract idea into a practical application. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements is recited to integrate the abstract idea into a practical application or provide significantly more limitations (MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here)).
Dependent claims 6-14 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 5 without successfully integrating the exception into a practical application (thermal container and storage apparatus are recited at a high level of generality and amounts to field of use limitations) or providing significantly more limitations. 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receive a delivery order comprising: a plurality of tasks, each task being associated with a particular business of from a plurality of businesses, a delivery order destination, and a target delivery time, retrieve task data for each of the plurality of tasks, the task data comprising: location data of the particular business associated with the task, a readiness indication of whether the task comprising an item is ready for pickup, and an item viability estimate, determine a plurality of pickup times for the plurality of items, each of the plurality of pickup times being determined based on the following: the retrieved item data, the delivery order destination, and the target delivery time, transmit, to each business associated with at least one of the plurality of tasks, a step for the item associated with the business, transmit to one or more delivery providers, one or more pickup notifications comprising: one or more of the plurality of pickup times, and at least a portion of the retrieved task data; monitor preparation of the item associated with each task of the plurality of tasks.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim a memory storage and a processing unit coupled to the memory storage. These additional elements are recited at a high level of generality and merely amount to instructions to apply the abstract idea on a computer environment. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 16-20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 15 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 7-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 10977751) in view of Spath (US 2019/0263219) and Szybalski (US 20200065734) and Ianoco (US 2021/0089995).
As per claim 1, Bernstein discloses a method for executing a multi-errand request, the method comprising: 
receiving a delivery order comprising (col. 5:4-25): 
a plurality of tasks, each task associated with a particular business of a plurality of businesses (col. 5: 4-45), a delivery order destination (col. 16:38-58), and a target delivery time (col. 6:20-34, col. 16:38-58)
 for each of the plurality of tasks, retrieving task data comprising:
 location data for the particular business associated with the task (col. 14: 26-43), 
a preparation status comprising an indication of at least one of the following: 
the task comprising an item ready for pickup, 
the task comprising an item currently being prepared, or
 the task comprising an item requiring preparation (col. 2:21-60, col. 5: 26-52, col. 11:5-34, col. 20:21-54, the name of the items are received and the system calculates the time required for preparation), 
an amount of preparation time associated with the task, the amount of preparation time being based on the preparation status (col. 2:21-60, col. 5: 26-52, col. 11:5-34, col. 20:21-54, the name of the items are received and the system calculates the time required for preparation), and 
calculating an optimized route for one or more delivery providers to retrieve each of the plurality of tasks based on a collective comparison of the task data of each of the plurality of tasks (fig. 2, Col. 2:43 to Col. 3:3 and Col. 13:58 to Col. 14:43, the system determines the cluster of restaurants based on an optimized route between the restaurants);
organizing a plurality of pickup times for the plurality of tasks, each of the plurality of pickup times being organized based on the following:  the optimized route; the retrieved task data, the delivery order destination, and the target delivery time (Col. 2:43 to Col. 3:3 and Col. 13:58 to Col. 14:43,Col. 6:20-33, Col. 11:5-33, Col. 12:17-41, Col. 21:15-29, the pickup times are based on the route between the restaurants);
 transmitting to one or more delivery providers, one or more pickup notifications comprising: one or more of the plurality of pickup times, and at least a portion of the retrieved task data (Col. 22:61 to Col. 23:4).
However, Bernstein does not disclose but Spath discloses a time sensitivity indicator indicating the time sensitivity of the task (paragraph 55, 58 and 72, the system calculates the estimated travel time for each order from the origin to the customer’s destination). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Spath in the teaching of Bernstein, in order to deliver one or more orders to one or more customers using a one or more coolers (please see Spath abstract).
However, Bernstein does not disclose but Szybalski discloses transmitting, to each particular business associated with at least one of the plurality of tasks, a step for each task associated with the particular business (paragraph 29 and 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Szybalski in the teaching of Bernstein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Bernstein does not disclose but Iacono discloses monitoring the preparation status of each of the plurality of tasks to detect one or more delays (paragraph 15, 46 and 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ianoco in the teaching of Bernstein, in order to enable a merchant to control preparation times for items that are offered by the merchant (please see Ianoco abstract).
As per claim 2, Bernstein discloses wherein calculating the optimized route the following: minimizing time that one or more of the items is in a delivery vehicle (col. 2:39-42), minimizing distance traveled by the one or more delivery providers (Col. 13:58 to Col. 14:3). However, Bernstein does not disclose but Szybalski discloses minimizing time between pickup of the item of one of the plurality of tasks and delivery of the item of one of the plurality of tasks (paragraph 80)(please see claim 1 rejection for combination rationale).
As per claim 3, Bernstein discloses transmitting payment from the one or more customers corresponding to each of the plurality of businesses (Col. 4:45-60 and Col. 9:30-34).
As per claim 5, Bernstein discloses a method for executing a multi-errand request, the method comprising: 
receiving a delivery order comprising (col. 5:4-25): a plurality of tasks, each task associated with a particular business of from a plurality of businesses (col. 5:4-45), a delivery order destination (col. 16:35-58), and a target delivery time (col. 6:20-34, 16:38-58); 
for each of the plurality of tasks, retrieving task data comprising: 
location data of the particular business associated with the task (col. 14:26-43),
 a preparation status comprising an indicator of whether the task comprising an item is ready for pickup (col. 11:5-54, 20:21-54),
calculating an optimized timeframe for pickup and delivery of each item, of the plurality of items (fig. 2, Col. 2:43 to Col. 3:3 and Col. 13:58 to Col. 14:43, the system determines the cluster of restaurants based on an optimized route between the restaurants)
 determining a plurality of pickup times for the plurality of items, each of the plurality of pickup times being determined based on the following: the retrieved item data, the delivery order destination, and the target delivery time (Col. 6:20-33, Col. 11:5-33, Col. 12:17-41, Col. 21:15-29);
transmitting to one or more delivery providers, one or more pickup notifications comprising: one or more of the plurality of pickup times, and at least a portion of the retrieved task data (Col. 22:61 to Col. 23:4).
However, Bernstein does not disclose but Spath discloses a time sensitivity indicator determining an item viability estimate (paragraph 55, 58 and 72, the system calculates the estimated travel time for each order from the origin to the customer’s destination). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Spath in the teaching of Bernstein, in order to deliver one or more orders to one or more customers using a one or more coolers (please see Spath abstract).
However, Bernstein does not disclose but Szybalski discloses transmitting, to each business associated with at least one of the plurality of tasks, a step for the item associated with the business (paragraph 29 and 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Szybalski in the teaching of Bernstein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Bernstein does not disclose but Iacono discloses monitoring the preparation status of each of the plurality of tasks to detect one or more delays; and responsive to detecting the one or more delays, transmitting a notification to one or more delivery providers to adjust one or more of the plurality of pickup times (paragraph 15, 46-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ianoco in the teaching of Bernstein, in order to enable a merchant to control preparation times for items that are offered by the merchant (please see Ianoco abstract).
As per claim 7, Bernstein does not disclose but Spath discloses wherein retrieving the time sensitivity indicator for a particular item further comprises determining, upon the time sensitivity indicator, a storage temperature of the particular item of the plurality of items (paragraph 55, 58 and 72)(please see claim 5 rejection for combination rationale).
As per claim 8, Bernstein discloses for each of the plurality of tasks, retrieving task data further comprises preparation time associated with the task comprising the item (col. 11:5-34 and 20:21-54).
As per claim 9, Bernstein discloses wherein calculating the timeframe for pickup and delivery of each item, of the plurality of tasks, comprises accounting for one or more of the following: weather conditions between the plurality of businesses and the delivery order destination (Col. 16:59 to 17:10). However, Bernstein does not disclose but Szybalski discloses weather conditions between each of the plurality of businesses (paragraph 38 and 52)(please see claim 5 rejection for combination rationale).
As per claim 11, Bernstein discloses wherein receiving the delivery order comprises receiving a payment for each of the plurality of tasks (col. 7:62 to 8:9).
As per claim 12, Bernstein discloses further comprising receiving inventory availability of each business associated with each of the plurality of tasks (col. 7:23-29, 12:53-67).
As per claim 13, Bernstein discloses further comprising updating the delivery order based on the inventory availability of each business associated with each of the plurality of tasks (Col. 12:53 to 13:16).
As per claim 14, Bernstein discloses wherein receiving the plurality of tasks comprises receiving a request of one or more of the following: food takeout (col. 1:63 to 2:20), grocery pickup, or an errand.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 10977751) in view of Spath (US 2019/0263219), Szybalski (US 20200065734), Ianoco (US 2021/0089995), as disclosed in the rejection of claim 1, in further view of Xian (US 2020/0111051).
As per claim 4, Bernstein does not disclose but Xian discloses responsive to an indication that the target delivery time will not be met with the current one or more delivery providers, transmitting the one or more pickup notifications to an additional delivery provider (paragraph 10-11 and 76-78).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Xian in the teaching of Bernstein, in order to prevent arbitrary recall of orders (please see Xian paragraph 6).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 10977751) in view of Spath (US 2019/0263219), Szybalski (US 20200065734) and Iacono, as disclosed in the rejection of claim 5, in further view of Spector (US 2018/0315319)
As per claim 6, Bernstein does not disclose but Spector discloses wherein receiving the delivery order comprises receiving one or more prerequisite considerations of the one or more delivery providers, the one or more prerequisite considerations comprising one or more of the following: one or more thermal container, one or more minimum vehicle size (paragraph 54-55), or one or more storage apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Spector in the teaching of Bernstein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 10977751) in view of Spath (US 2019/0263219), Szybalski (US 20200065734) and Iacono, as disclosed in the rejection of claim 5, in further view of Rao (US 2017/0236088)
As per claim 10, Bernstein highly suggests but does not disclose but Rao discloses wherein transmitting to the one or more delivery providers, the one or more pickup notifications comprises determining a dispatch time availability of the one or more delivery providers (paragraph 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Rao in the teaching of Bernstein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 10977751) in view of Spath (US 2019/0263219) and Szybalski (US 20200065734) and Baggot (US 2018/0025318).
As per claim 15, Bernstein discloses a multi-errand execution system comprising: 
a memory storage (col. 25:7-25); and 
a processing unit coupled to the memory storage, the processing unit being configured to perform the following (col. 24:55-65):
 receive a delivery order comprising (col. 5:4-25): a plurality of tasks, each task being associated with a particular business of from a plurality of businesses (col. 5:4-45), a delivery order destination (col. 16:38-58), and a target delivery time (col. 6:20-34 and 16:38-58),
 retrieve task data for each of the plurality of tasks, the task data comprising: location data of the particular business associated with the task (col. 14:26-43), a readiness indication of whether the task comprising an item is ready for pickup (col. 2:21-60, 5:26-52, 11:5-54 and 20:21-54);
determine a plurality of pickup times for the plurality of items, each of the plurality of pickup times being determined based on the following: the retrieved item data, the delivery order destination, and the target delivery time (col. 6:20-33, 11:5-33, 12:17-41 and 21:15-29),
 transmit to one or more delivery providers, one or more pickup notifications comprising: one or more of the plurality of pickup times, and at least a portion of the retrieved task data (col. 22:61 to col. 23:4).
Monitor preparation of the item associated with each task of the plurality of tasks (Col. 2:43 to Col. 3:3, Col. 22:43-60, the service providers receives updates about the pickup times from the merchants)
However, Bernstein does not disclose but Spath discloses an item viability estimate (paragraph 55, 58 and 72, the system calculates the estimated travel time for each order from the origin to the customer’s destination). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Spath in the teaching of Bernstein, in order to deliver one or more orders to one or more customers using a one or more coolers (please see Spath abstract).
However, Bernstein does not disclose but Szybalski discloses transmit, to each business associated with at least one of the plurality of tasks, a step for the item associated with the business (paragraph 29 and 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Szybalski in the teaching of Bernstein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Bernstein does not disclose but Baggott discloses for each item associated with each task of the plurality of tasks, compare the following to determine one of viability or nonviability by the target delivery date: preparation of the item, estimated pickup by a delivery provider, and the item viability estimate (paragraph 9-11, 60, 64, 74, the delivery drivers are selected based on the requested delivery time, the pickup times are based on the requested delivery time and preparation of the items and the time needed between the pickup and delivery to destination. Examiner interprets the item viability estimate as the time needed between the pickup and delivery to destination). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Baggott in the teaching of Bernstein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 18, Bernstein discloses wherein for each of the plurality of tasks, retrieving task data further comprises preparation time associated with the task comprising the item (col. 2:21-60, 5:26-52 and 11:5-34).
As per claim 19, Bernstein discloses wherein the processing unit coupled to the memory storage is further configured to perform the following: update the delivery order based on an inventory availability of each business associated with each of the plurality of tasks. and transmit an update notification to a customer of the delivery order based on the inventory availability of each business associated with each of the plurality of tasks (col. 12:53 to 13:16).
As per claim 20, Bernstein discloses wherein the processing unit coupled to the memory storage is further configured to optimize the plurality of pickup times, the optimizing comprising: minimizing time that one or more of the items is in a delivery vehicle (col. 2:39-42), minimizing distance traveled by the one or more delivery providers (Col. 13:58 to Col. 14:3). However, Bernstein does not disclose but Szybalski discloses minimizing time between pickup of the item of one of the plurality of tasks and delivery of the item of one of the plurality of tasks (paragraph 80)(please see claim 15 rejection for combination rationale).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 10977751) in view of Spath (US 2019/0263219), Szybalski (US 20200065734) and Baggott, as disclosed in the rejection of claim 15, in further view of Moreno (WO 02/07119).
As per claim 16, Bernstein does not disclose but Spath discloses wherein the item viability estimate comprises a perishability indication of the task comprising the item (paragraph 54, 58, 72). However, Bernstein does not disclose but Moreno discloses wherein perishability factor of a nonperishable task comprising the item is the target delivery time (page 38, line 5-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Moreno in the teaching of Bernstein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 10977751) in view of Spath (US 2019/0263219), Szybalski (US 20200065734), Baggott and Moreno, as disclosed in the rejection of claim 16, in further view of Xian.
As per claim 17, Bernstein does not disclose but Xian discloses responsive to one or more determinations of nonviability. transmitting the one or more pickup notifications to an additional delivery provider capable of delivering the item viable within the target delivery time (paragraph 10-11 and 76-78).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Xian in the teaching of Bernstein, in order to prevent arbitrary recall of orders (please see Xian paragraph 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628

/OMAR ZEROUAL/Primary Examiner, Art Unit 3628